An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHONY GRECQ No. 68689
Petitioner,

vs‘ F 5

THE HONOMLE ROBERT W. LANE,

DISTRICT JUDGE, ‘  E E

1 mm a 5 2315

TﬁrKCZE  UNDEMAN
CLERK SF SUPREME CDURT

Res (indent.

   

   

DEF:L.-‘T‘v' CLER
ORDER DISMISSING PETITION

This petition was doeketedin this court on August 25} 20151
withnut payment of the requisite filing fee. On that same day a notice was
issued directing petifioner t0 pay the ﬁlingfee within ten days. The notice
further advised that failure to pay the ﬁling fee Within ten days weuld
result in the dismissal of this petitinn. To date, petitioner has not paid the
ﬁling fee 01' etherwise respanded to this court’s notice. Accerdinglyg cause

appearing, this petition is. dismissal.
It is so ORDERED,

CLERK OF THE SUPREME COURT
TRAGIE K. LiNDEMAy

BY:   mmimﬁ.

cc: Antheny Green
Attemey GeneralfCareon City

SUPREME COURT
OF
NEVADA

CLERK’S ORDER

[011941 47%
IS - $0135.“